Citation Nr: 0105657	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD) for 
the period prior to May 18, 1999.  

2.  Entitlement to a rating in excess of 50 percent for 
service-connected PTSD from May 18, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1968 to November 
1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the RO which 
denied the veteran's claim for an increase in the 30 percent 
evaluation then assigned for service-connected PTSD.  
Thereafter, by rating action in May 2000, the RO granted an 
increased rating to 50 percent for the veteran's PTSD, 
effective from May 18, 1999.  

The RO's actions in this case result in, effectively, two 
issues on appeal, as indicated on the title page of this 
remand.  Moreover, because a higher evaluation is available 
for the veteran's PTSD, and the veteran is presumed to seek 
the maximum available benefit for a disability, the claim 
remains viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993); 


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Although the veteran was accorded a fee basis VA examination 
in September 1998, the examination report does not provide 
sufficiently detailed information to assess the current 
severity of the veteran's service-connected PTSD.  
Specifically, the examiner noted that the veteran was exposed 
to trauma in Vietnam, that he had persistent symptoms of 
increased arousal, insomnia, irritability and outbursts of 
anger three times a week, difficulty concentrating, and 
exaggerated startled response.  The examiner indicated that 
these symptoms caused significant distress or impairment in 
social, occupational, or other important areas of 
functioning.  She also noted that the veteran was unemployed, 
that he had few friends, and that his interests were 
constricted to himself.  However, the diagnosis was major 
depression without psychotic features, moderate (unrelated to 
time spent in the Army).  The examiner offered a current 
Global Assessment of Functioning (GAF) score of 85, which 
corresponds with absent or minimal symptoms, good functioning 
in all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, no more than everyday problems or concerns.  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  

Not only are the examiner's findings inconsistent with the 
diagnosis, but she offered no discussion or explanation as to 
the current severity of the veteran's service-connected 
disability, PTSD, for which the examination was ordered.  
"The Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law."  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  

In addition, the record indicates that the veteran was 
unemployed at the time of the fee basis examination, but 
subsequently found employment.  However, in a letter received 
in December 2000, the veteran's private physician, M.K. Nunn, 
D.O., stated that he had to arrange for the veteran to be 
taken out of work because of his psychiatric problems, and 
that the veteran was unemployed since October 1999.  Inasmuch 
as the record shows that the veteran has had more than one 
job during the pendency of this appeal, employment 
information should be requested from the veteran and the 
veteran's former employer(s). 

Further, the record indicates that the veteran has received 
treatment from the VA Medical Center in Durham, North 
Carolina, but that records from that facility were last 
received in May 1996.  The Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Such medical records 
may also be pertinent to evaluation of the veteran's 
disability, as they may contain clinical findings or 
conclusions that provide information as to the extent of his 
disability at the time made.  

Under these circumstances, the Board finds that the RO should 
obtaining and associating with the record all pertinent 
outstanding medical records (to particularly include records 
from the Durham VAMC), and pertinent employment information 
from the veteran and his employers, the veteran should be 
scheduled to undergo psychiatric examination.  The veteran is 
hereby notified that failure to report to any scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

The Board also notes that the additional development 
requested is consistent with the significant change in the 
law during the pendency of the appeal.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  While 
the matter is in remand status, the RO should not only ensure 
that all requested development has been undertaken, but that 
all development and notification requirements of the Act are 
complied with.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, to specifically include 
records from any the Durham VAMC, any 
other pertinent VA medical facilities.  
If any records are not available, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  

2.  The veteran should be asked to 
complete an employment statement 
containing hours worked and wages 
received since 1998.  The reason for any 
time lost from work should be specified.  
After obtaining written consent from the 
veteran, the RO should contact his former 
employers and obtain copies of any 
employment medical records from April 
1998.  The employer(s) should also note 
the beginning and ending dates of 
employment and the reason for the 
veteran's termination.  If the veteran is 
no longer working, the reason for his 
termination should be reported.  

3.  After associating with the claims 
file all records and statements received 
pursuant to the above-requested 
development.  The veteran should be 
afforded a VA psychiatric examination in 
order to determine the severity of his 
service-connected PTSD.  The veteran's 
entire claims file, to include a complete 
copy of this REMAND must be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.  All appropriate testing should 
be accomplished, and all clinical 
findings should be reported, in detail.  
Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  A GAF score and an 
explanation of its meaning should be 
provided for all time periods since April 
1998, and a discussion should be included 
of how the service-connected PTSD, alone, 
has impaired the veteran's social and 
industrial adaptability since April 1998.  
The examiner should describe his/her 
findings in detail and provide a complete 
rationale for all opinions expressed and 
conclusions reached, supported by 
reference to specific medical records on 
file.  The examination report should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

4.  If the veteran fails to appear for 
any scheduled examination(s), the RO 
should obtain and associate with the 
claims file the letter(s) notifying him 
of the date and place of the 
examination(s) and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After all requested development has 
been completed, and after completion of 
any other development and/or notification 
action deemed warranted by the record, 
the RO should again review the veteran's 
claims in light of all pertinent evidence 
and legal authority.  The RO must provide 
full reasons and bases for its 
determinations.

8.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, he and his representative 
should be issued a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


